NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                           CANDRA H., Appellant,

                                        v.

           DEPARTMENT OF CHILD SAFETY, C.H., Appellees.

                             No. 1 CA-JV 14-0106
                              FILED 11-04-2014


           Appeal from the Superior Court in Maricopa County
                             No. JD510676
               The Honorable Aimee L. Anderson, Judge

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne W. Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Amanda L. Adams
Counsel for Appellee
                        CANDRA H. v. DCS, C.H.
                          Decision of the Court



                     MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Samuel A. Thumma
joined.


G O U L D, Judge:

¶1            Candra H. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to C.H. (“Child”). Mother claims the
juvenile court abused its discretion by making insufficient written
findings in support of its termination order. For the following reasons, we
affirm.

                    FACTS AND PROCEDURAL HISTORY

¶2             The facts of this case are largely undisputed. After the
Department of Child Safety (“DCS”) filed a dependency petition, the
juvenile court determined Child was dependent and approved a plan of
family reunification. The juvenile court eventually changed the case plan
to severance and adoption. DCS filed a motion to terminate Mother’s
parental rights on the following grounds: (1) abandonment pursuant to
Arizona Revised Statutes (“A.R.S.”), section 8-533(B)(1)1; (2) out-of-home
placement       for     six    months       or    more     pursuant      to
A.R.S. § 8-533(B)(8)(b); and (3) chronic substance abuse pursuant to A.R.S.
§ 8-533(B)(3).

¶3          Mother did not contest the grounds for severance alleged by
DCS at the severance hearing. At the conclusion of the hearing, the
juvenile court found DCS proved all three grounds by clear and




1     We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.




                                    2
                        CANDRA H. v. DCS, C.H.
                          Decision of the Court

convincing evidence.2 In addition, the juvenile court found that severance
was in Child’s best interests. Mother timely appealed.

                              DISCUSSION

¶4            Mother challenges the sufficiency of the juvenile court’s
written findings in support of its termination order. An order terminating
a parent-child relationship must be in writing and recite the findings on
which the juvenile court bases its determination. Ariz. R. Proc. Juv. Court
66(F)(2)(a); A.R.S. § 8-538(A). We review the sufficiency of such findings
to determine whether the juvenile court abused its discretion. Xavier R. v.
Joseph R., 230 Ariz. 96, 100, ¶ 11, 280 P.3d 640, 644 (App. 2012). Such
findings must include “all of the ‘ultimate’ facts—that is, those necessary
to resolve the disputed issues,” and be sufficiently detailed “to allow the
appellate court to determine exactly which issues were decided and
whether the lower court correctly applied the law.” Ruben M. v. Ariz.
Dep’t of Econ. Sec., 230 Ariz. 236, 240-41, ¶¶ 24-25, 282 P.3d 437, 441-42
(App. 2012) (citation omitted).

I.    Statutory Grounds for Severance

¶5            Mother challenges the sufficiency of the juvenile court’s
findings regarding severance on the grounds of out of home placement for
six months or more. A.R.S. § 8-533(B)(8)(b). Mother contends the juvenile
court failed to make an express written finding that DCS made “diligent”
efforts to provide reunification services to Mother. We need not address
Mother’s argument, because although multiple grounds may be alleged
for severance, the juvenile court is only required to find proof of one
statutory ground. Christina G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 231,
234, ¶ 12, 256 P.3d 628, 631 (App. 2011). Here, Mother does not challenge
the sufficiency of the juvenile court’s findings regarding two statutory
grounds for severance: (1) abandonment pursuant to A.R.S. § 8-533(B)(1),
and (2) chronic substance abuse pursuant to A.R.S. § 8-533(B)(3).
Accordingly, we affirm the juvenile court’s termination order based on
abandonment and chronic substance abuse without addressing the six
month time in care ground. Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz.
246, 251, ¶ 27, 995 P.2d 682, 687 (2000).



2      The juvenile court also terminated Father’s parental rights;
however, Father did not appeal from the juvenile court’s termination
order.



                                     3
                         CANDRA H. v. DCS, C.H.
                           Decision of the Court

II.    Best Interests of the Child.

¶6             Mother also asserts that the juvenile court’s written findings
regarding the best interests of Child are insufficient. In support of its best
interests finding, the juvenile court stated, “[t]ermination of the [Mother’s]
relationship would benefit the [C]hild because the [C]hild is adoptable
and termination of the parental rights would further the plan of
adoption.” Mother contends that this finding is insufficient because it
does not specify how adoption would benefit Child.

¶7             Before terminating a parent-child relationship, a court must
determine that severance is in the child’s best interests. A.R.S. § 8-533(B);
Kent K. v. Bobby M., 210 Ariz. 279, 284, ¶ 22, 110 P.3d 1013, 1018 (2005). “To
prove that the termination of parental rights would be in a child’s best
interests, [DCS] must present credible evidence demonstrating ‘how the
child would benefit from a severance or be harmed by the continuation of
the relationship.’” Lawrence R. v. Ariz. Dep’t of Econ. Sec., 217 Ariz. 585,
587, ¶ 8, 177 P.3d 327, 329 (App. 2008) (citation omitted).

¶8             We conclude the juvenile court made sufficient best interests
findings in support of its termination order. The juvenile court expressly
stated that termination was in the best interests of Child, and it supported
that determination with a finding that Child was adoptable. See Audra T.
v. Ariz. Dep't of Econ. Sec., 194 Ariz. 376, 378, ¶ 7, 982 P.2d 1290, 1292 (App.
1998) (holding that evidence showing a child is adoptable is sufficient to
satisfy a finding that the child would benefit from the termination of
parental rights); Maricopa Cnty. Juv. Action No. JS 501904, 180 Ariz. 348,
352, 884 P.2d 234, 238 (App. 1994) (same).

¶9             Moreover, implicit in the juvenile court’s finding that Child
is adoptable is a determination that Child would benefit from the
permanency and stability provided by adoption. When considering the
express findings made by a juvenile court in a termination order, we will
affirm the juvenile court’s order if the facts at trial support the court’s
findings, whether or not each supportive fact is specifically listed by the
court in its order. Christy C. v. Ariz. Dep’t of Econ. Sec., 214 Ariz. 445, 451-
52, ¶ 19, 153 P.3d 1074, 1080-81 (App. 2007). Here, throughout the
dependency, Mother failed to maintain sobriety, often checking in and out
of drug treatment programs and immediately relapsing. Child’s DCS
caseworker testified that Child’s current placement with his paternal
grandparents offers “[Child] permanency, and a stable, loving
environment [in] which he can thrive and grow.” In light of this evidence,
the juvenile court determined that Child would benefit from permanency


                                       4
                       CANDRA H. v. DCS, C.H.
                         Decision of the Court

and a drug-free environment, and that severance and adoption served
Child’s best interests because he “is an adoptable child” and had been
placed “in a loving, safe, stable environment” with his paternal
grandparents “that desire[d] to adopt him should he become legally free.”
This record and these findings show the juvenile court properly found
termination was in Child’s best interests.

                            CONCLUSION

¶10           We affirm the juvenile court’s order terminating Mother’s
parental rights.




                              :gsh




                                     5